Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 1 of 11 PageID #: 221




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LARRY CRAIG,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:19-cv-04037-JRS-DLP
                                                       )
 DUSHAN ZATECKY,                                       )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Larry Craig petitions for a writ of habeas corpus challenging a prison

 disciplinary sanction imposed in disciplinary case number WVE 16-12-0042. For the reasons

 explained in this Order, Mr. Craig’s habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 2 of 11 PageID #: 222




        B.         The Disciplinary Proceeding

        On December 15, 2016, Indiana Department of Correction (IDOC) Correctional Officer N.

 McKinney wrote a Report of Conduct charging Mr. Craig with assault on staff, a violation of the

 IDOC’s Adult Disciplinary Code offense A-117. The Report of Conduct states:

        On 12-15-16 at approximately 10:22 AM, I c/o N. McKinney responded to FHU
        R/U for assistance. Upon entering the fire door I, c/o N. McKinney witnessed Sgt.
        J. Shroyer apply a one second burst of O.C. to the targeted area of offender Craig,
        Larry #956703 and Offender Craig tried to punch Sgt. J. Shroyer, C/O R. Yarber
        and I, C/O N. McKinney tried to gain control of offender Craig, Larry #956703.
        That’s when offender Craig struck me on the left side of my face with a closed fist.

 Dkts. 1-3, 7-1.

        Mr. Craig was notified of the charge on September 1, 2019, when he received the Screening

 Report. Dkt. 7-2. He pled not guilty to the charge, asked for four witnesses, and asked for the

 medical records for and photographs of Officer McKinney's injuries. Id.

        A hearing was held on April 10, 2019. Mr. Craig's hearing statement was "I did not do it."

 Dkt. 7-7. The hearing officer also considered staff reports, a video of the incident, a confidential

 report about Officer McKinney's injuries, witness reports, and IDOC Offender Information System

 data and found Mr. Craig guilty of an assault on staff. Id. The sanctions imposed included one-

 hundred eighty days earned-credit-time deprivation and a credit class demotion. Id. The nature and

 seriousness of the violation, and the degree to which it disrupted the security of the facility were

 the reasons listed by the hearing officer for the severity of the sanctions. Id.

        Mr. Craig appealed to the Facility Head, dkt. 7-10, and the IDOC Final Reviewing

 Authority, dkt. 7-11, but both appeals were denied. He then brought this petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254.




                                                   2
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 3 of 11 PageID #: 223




        C.      Analysis

        This habeas corpus action concerns alleged due process violations occurring at Mr. Craig's

 third disciplinary hearing on the 2016 event. His first two hearings were overturned on

 administrative appeals, and a third hearing was conducted on April 10, 2019. See dkt. 1 at 8.

 Mr. Craig argues that at the third disciplinary hearing he was (1) denied a fair and impartial

 decision maker; (2) denied witness statements; (3) convicted of the offense without sufficient

 evidentiary support; (4) denied a continuance to prepare his defense; (5) denied video evidence;

 (6) not provided a written statement of reasons for being convicted and sanctioned; (7) convicted

 of an offense that was changed to fit the evidence, and (8) improperly assessed $271 in restitution

 without evidentiary support. Dkt. 1 at 8-17.

                1.      Ground 1

        In considering Mr. Craig's contention that the hearing officer was not impartial, the Court

 starts its review with the principle that hearing officers "are entitled to a presumption of honesty

 and integrity" absent clear evidence to the contrary and "thus the constitutional standard for

 impermissible bias is high." Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003).

        Mr. Craig alleges that the hearing officer "was extortive and submissive in the way he

 viewed the video [of the incident]." Dkt. 1 at 8. To this end, Mr. Craig argues that because the

 hearing officer does not have expertise in interpreting body language, his characterization that the

 video evidence showed Mr. Craig's "body language and movements were aggressive" was racially

 discriminatory and clearly biased. Id.

        The Court disagrees. Drawing conclusions and interpreting evidence are tasks that hearing

 officers are charged with making, and the fact that the conclusions made were adverse to Mr. Craig

 does not mean they were biased or racially motivated. See Liteky v. United States, 510 U.S. 540,



                                                  3
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 4 of 11 PageID #: 224




 555 (1994) ("judicial rulings alone almost never constitute a valid basis for [demonstrating] bias

 or partiality"). This Court's review of the video evidence, dkt. 15, reveals nothing to suggest that

 the hearing officer's characterizations and conclusions were racially motivated, reveal an improper

 bias, or are even erroneous.

        Mr. Craig next contends that Sgt. Miller and the screening officer were at the hearing and

 urged the hearing officer to find Mr. Craig guilty. Dkt. 1 at 8. This, he contends, demonstrates the

 hearing officer was biased. Id. There is no evidence in the record now before the Court to show

 that others were present at the hearing or that they urged the hearing officer to find Mr. Craig

 guilty. Assuming the truth of the assertion, however, it still does not provide a basis for habeas

 corpus relief. Decision makers often hear opposing arguments in reaching their decisions. Doing

 so is not bias. There is no suggestion that the hearing officer is related to one of these individuals,

 or was substantially involved in the operative incident, or investigated the incident. See Piggie,

 342 F.3d at 667.

        The last reason provided by Mr. Craig in his argument that the hearing officer was biased

 is that the hearing officer did not dismiss the conduct report after his two other convictions on the

 disciplinary charge had been vacated. Dkt. 1 at 9. There is no prohibition in prison disciplinary

 cases against successive prosecutions from the same event. See Portee v. Vannatta, 105 F. App'x

 855, 858 (7th Cir. 2004) (constitutional double jeopardy prohibition does not attach to prison

 disciplinary matters); Singleton v. Page, 202 F.3d 274 (7th Cir. 1999) (same).

        Habeas corpus relief on Mr. Craig's first ground is denied.

                2.      Ground 2

        Mr. Craig's second ground for relief concerns witness statements he asked for that were not

 provided. Dkt. 1 at 9. At screening, Mr. Craig asked for witness statements from Offender Wesley



                                                   4
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 5 of 11 PageID #: 225




 Young, Offender Greenburg, the offender who was in cell AS 108 at the time of the event, and

 Correctional Officer Berrick. The witnesses were to provide statements as to whether Mr. Craig

 was maced, how long he was maced, and why he was maced. Dkt. 7-2. None of the witness

 statements could be obtained.

        When the screening officer looked for Offender Young, he was found to have been

 discharged and IDOC officials had no address for him. Dkt. 7-5 at 4. As for the offender housed

 in cell AS 108, there was no such cell number in the unit where the event occurred. Id. at 2. When

 the screening officer tried to contact Officer Berrick, she learned that no such officer had ever been

 employed at Wabash Valley Correctional Facility. Id. at 3.

        Mr. Craig did not know Offender Greenburg's first name. Dkt. 7-2. The screening officer

 searched the IDOC Offender Information System and found only five offenders with that last

 name. None of them had been at Wabash Valley at the time of the event. Dkt. 7-5 at 1.

        Mr. Craig argues that he gave the correct witness names to the screening officer but that

 she wrote them down incorrectly. Dkt. 19 at 9. Although Mr. Craig's signature appears on the

 screening report containing the names and spellings discussed above, dkt. 7-2, the issue is moot

 because any error here is harmless.

        All four of these witnesses were sought by Mr. Craig to provide evidence about his having

 been sprayed with mace by correctional officers. This evidence is irrelevant to the question of

 whether Mr. Craig struck Officer McKinney in the head or face, violating the IDOC Adult

 Disciplinary Offense of assault on staff, because there is no defense of self-defense in prisoner

 cases. The Seventh Circuit has repeatedly held that there is no constitutional right to self-defense

 in a prison disciplinary matter. See Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011); Scruggs,

 485 F.3d at 938-39; Rowe v. DeBruyn, 17 F.3d 1047, 1049 (7th Cir. 1994). Because Mr. Craig



                                                   5
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 6 of 11 PageID #: 226




 could not have successfully asserted the defense of self-defense, any error in locating witnesses

 and obtaining their statements is harmless. Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003)

 (applying harmless error doctrine to prison disciplinary habeas corpus proceedings).

        Habeas corpus relief on ground two of the petition is denied.

                3.      Ground 3

        The third ground for relief asserted by Mr. Craig is that there was insufficient evidence to

 convict him of assault on staff. Dkt. 1 at 11. Specifically, he contends the evidence is not reliable.

 Id. Because the original conduct report did not indicate that physical evidence was present,

 Mr. Craig asserts that the video evidence and other officers' statements are thus unreliable. Id.

 Also, Mr. Craig asserts that because IDOC policy required physical evidence to be listed on report

 forms, all unlisted evidence is unreliable and should not be considered. Id.

        When IDOC officials violate or fail to follow state laws or agency procedures, without

 more, no federal constitutional violation has occurred. Prison policies, regulations, or guidelines

 do not constitute federal law; instead, they are "primarily designed to guide correctional officials

 in the administration of a prison . . . not . . . to confer rights on inmates." Sandin v. Conner, 515

 U.S. 472, 481-82 (1995). Therefore, claims based on prison policy are not cognizable and do not

 form a basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008)

 (rejecting challenges to a prison disciplinary proceeding because, "[i]nstead of addressing any

 potential constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

 procedures outlined in the prison handbook that have no bearing on his right to due process");

 Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal

 regulations has no constitutional import—and nothing less warrants habeas corpus review."); see




                                                   6
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 7 of 11 PageID #: 227




 also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for

 federal habeas relief.").

         As to the primary thrust of this ground for relief, challenges to the sufficiency of the

 evidence are governed by the "some evidence" standard. "[A] hearing officer's decision need only

 rest on 'some evidence' logically supporting it and demonstrating that the result is not arbitrary."

 Ellison, 820 F.3d at 274; see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some

 evidence standard . . . is satisfied if there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.") (citation and quotation marks omitted). The "some

 evidence" standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v.

 Broyles, 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any

 evidence in the record that could support the conclusion reached by the disciplinary board." Hill,

 472 U.S. at 455-56.

         The video evidence, dkt. 15, is "some evidence" supporting the hearing officer's decision.

 The video shows Mr. Craig exiting a shower and approaching officers. One of the officers sprays

 Mr. Craig in the face and a struggle then ensues. Officer McKinney is seen entering the video from

 the bottom of the screen and assisting two other officers trying to restrain Mr. Craig against a wall.

 At this point Mr. Craig is seen thrashing about and Officer McKinney's head bobs backwards,

 recoiling from being struck. Id. This alone supports the hearing officer's decision.

         There is more evidence, such as the photograph of Officer McKinney's head, clearly

 showing an injury to the left side of his face, dkt. 8, and statements from the three other officers

 present, dkt. 7-9 at 1-3. None of the other evidence casts doubt on what can be seen in the video.

 But even if the other evidence was not consistent with the video, the Court does not re-weigh

 evidence or assess credibility. See Rhoiney, 723 F. App’x at 348 (court not permitted to reweigh



                                                   7
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 8 of 11 PageID #: 228




 evidence in prison disciplinary cases); Calligan v. Wilson , 362 F. App’x 543, 545 (7th Cir. 2009)

 (same) (citing Hill, 472 U.S. at 455; Scruggs, 485 F.3d at 941).

        Because there is "some evidence" to support the hearing officer's decision, Mr. Craig's third

 ground for habeas corpus relief is denied.

                4.      Ground 4

        Mr. Craig contends he was denied a continuance to prepare his defense. He asked for a

 continuance at the disciplinary hearing when the hearing officer "submitted new evidence" with

 the video recording of the event, photographs (presumedly of Officer McKinney's injury).

 Bypassing whether these items would be "new evidence," the issue is what advance notice was

 Mr. Craig entitled to under the federal constitution for a disciplinary hearing.

        All that constitutional due process requires is that the prisoner be given written notice of

 the substance of the charge at least 24-hours in advance of the hearing so that he may marshal facts

 and prepare a defense. Wolff, 418 U.S. at 564. By providing at least 24-hours advance notice, the

 prisoner has all of the information necessary to prepare his defense to the charge. Northern v.

 Hanks, 326 F.3d 909, 910-11 (7th Cir. 2003); accord Moshenek v. Vannatta, 74 F. App'x 639, 641

 (7th Cir. 2003). Decidedly absent from these pronouncements is any due process right – in the

 prison disciplinary context – to advance notice of the evidence that authorities intend to present at

 the hearing.

        Mr. Craig was screened and received notice of the factual basis for the charge (for the third

 time) on April 1, 2019. Dkt. 7-2. The third disciplinary hearing was held on April 10, 2019.

 Dkt. 7-7. Mr. Craig had well more than 24-hours' notice of the third disciplinary hearing and ample

 time to marshal the facts and present his defense. There was no due process violation when the

 hearing officer declined to give Mr. Craig a continuance of the hearing.



                                                  8
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 9 of 11 PageID #: 229




        The fourth ground for habeas corpus relief is denied.

                5.         Grounds 5, 6, 7, & 8

        The respondent argues that Mr. Craig did not present the fifth, sixth, seventh, and eighth

 grounds for relief during his administrative appeals. Dkt. 7 at 8-9. Mr. Craig conceded as much in

 his petition when he asserted that he had not presented these grounds in his administrative appeals

 because "[he] was unaware [that] these issues violated [his] due process rights." Dkt. 1 at 4, ¶ 13.

 Mr. Craig asserts in his reply that he exhausted all remedies that he could while being on lockdown,

 and that he was able to visit the law library just one time to research exhaustion issues. Dkt. 19.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 IDOC Appeals Review Officer or Final Reviewing Authority may be raised in a subsequent

 petition for a writ of habeas corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728,

 729 (7th Cir. 2002); Moffat, 288 F.3d at 981. Mr. Craig presented his first four grounds for habeas

 corpus relief in his administrative appeals but omitted the last four because he did not believe they

 were due process issues. The time for pursuing administrative appeals has passed, and therefore

 these grounds are procedurally defaulted. Not realizing that a ground for relief presents a due

 process issue is not sufficient cause to excuse the default. See Davilia v. Davis, 137 S. Ct. 2058,

 2065 (2017) ("cause" is something external to the petitioner that impedes his efforts to raise the

 issues for exhaustion).

        Because of procedural default, habeas corpus relief on grounds five, six, seven, and eight

 is denied.




                                                  9
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 10 of 11 PageID #: 230




         D.      Mr. Craig's Motion to Unseal Exhibits

         On January 14, 2020, Mr. Craig moved to lift the seal on the exhibits filed ex parte. Dkt. 18

  (referring to dkts. 8, 9, 10, 11, 12, & 15). The Court denied the motion without prejudice and stated

  it would assess, during the merits review of the petition, whether the exhibits should be disclosed

  to Mr. Craig or remain under seal. Dkt. 20. The Court has reviewed the exhibits and finds that they

  should remain under seal. The Court discerns no exculpatory value in the contents of the exhibits,

  and prison officials are justified in their request to maintain the exhibits under seal. The Order

  denying the motion to lift the seal remains in effect.

         E.      Conclusion

         None of the procedurally exhausted four grounds for habeas corpus relief presented by

  Mr. Craig have merit. "The touchstone of due process is protection of the individual against

  arbitrary action of the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any

  aspect of the charge, disciplinary proceedings, or sanctions involved in the underlying event, and

  there was no constitutional infirmity in the proceeding which entitles Mr. Craig to the relief he

  seeks. Accordingly, Mr. Craig’s petition for a writ of habeas corpus is denied and this action

  dismissed with prejudice.

         Judgment consistent with this Order shall now issue.

         IT IS SO ORDERED.



  Date: 8/19/2020




                                                   10
Case 1:19-cv-04037-JRS-DLP Document 21 Filed 08/19/20 Page 11 of 11 PageID #: 231




  Distribution:

  Larry Craig
  956703
  Pendleton Correctional Facility
  4490 West Reformatory Road
  Pendleton, IN 46064

  Natalie Faye Weiss
  Indiana Attorney General
  natalie.weiss@atg.in.gov




                                       11
